Citation Nr: 1331650	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  09-12 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to October 5, 2006, and in excess of 10 percent from January 1, 2007 for the service-connected degenerative disc disease (DDD) with disc herniation status post right L5-S1 diskectomy.

2.  Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1992, May 2003 to December 2003, and from December 2004 to April 2006.  

This case is before the Board of Veterans' Appeals (Board) on appeal from December 2007 and January 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In the December 2007 rating decision, the RO granted service connection for DDD with disc herniation status post right L5-S1 diskectomy (low back DDD) and assigned an initial disability rating of 20 percent, effective from April 8, 2006 to October 4, 2006; a temporary total rating under 38 C.F.R. § 4.30 for a period of convalescence following surgery from October 5, 2006 to December 31, 2006; and, a 10 percent rating thereafter, effective from January 1, 2007.  The Veteran disagreed with the initial 20 percent rating assigned prior to October 5, 2006, and the 10 percent disability rating assigned as of January 1, 2007.  

In the January 2008 rating decision, the RO confirmed and continued the ratings assigned for the service-connected low back DDD and denied service connection for a mental disorder.  

In an October 2011 rating decision, the RO granted service connection for PTSD and assigned an initial 70 percent rating.  This grant does not satisfy the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemons, though a veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Essentially, the Court found that a veteran does not file a claim to receive benefits only for an acquired psychiatric disorder, such as PTSD, but in fact makes a general claim for whatever mental condition may be afflicting the veteran.  

Notably, in an April 2009 statement, the Veteran asserts that the VA misdiagnosed his psychiatric claim and it should have been a claim for PTSD; however, the PTSD claim was initiated after the claim of service connection for a general mental disorder, and the two claims have always been considered separately.  Moreover, absent a request to withdraw the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD, the issue remains in appellate status.  

On a VA Form 9, substantive appeal to the Board, received at the RO on April 22, 2009, the Veteran specifically requested a travel Board hearing before a Veterans Law Judge at the RO.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's initial VA Form 9, substantive appeal to the Board, was received at the RO on April 8, 2009.  On the form, the Veteran checked Box A under the "Hearing" section of the form, which indicates that the Veteran did not want a BVA hearing.  However, the Veteran sent in a duplicate copy of the Form 9, received at the RO on April 22, 2009, showing that he changed his mind and clearly requested a travel Board hearing before a Veterans Law Judge at the RO.  It is clear that the Veteran requested such a hearing because the original "x" in Box A of the original Form 9 was crossed out with bright blue ink on the duplicate form and a new "x" in bright blue ink was added to Box C, indicating that the Veteran wanted a travel Board hearing with a Veterans Law Judge at the RO.  

In an April 2009 letter to the Veteran, the RO indicated receipt of his request for a Board hearing, provided notice of the wait time for hearings, the types of hearings offered, and explained to the Veteran that he could change his type of hearing.  The last page of the letter notes that the Veteran's request for a travel section hearing will remain on their list until his name comes up for the hearing, or if he asks the RO to withdraw or change his hearing request.  Further, if the Veteran wanted to change his current request, he should mark his choice of hearing on the included form and send it back to the RO.  

The Veteran did not return the hearing request form to the RO.  Nonetheless, the Veteran has neither requested to withdraw his request for a travel Board hearing, nor has he requested a different type of hearing in lieu of a travel Board hearing.  

Notably, the VA Form 8, issued in April 2013, and the appeal certification worksheet both indicate that the Veteran did not request a Board hearing.  However, based on the request on April 22, 2009, and the RO's acknowledgement of such in an April 2009 letter to the Veteran, the notations on the VA Form 8 and the appeal certification worksheet are deemed inadvertent errors.  

A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 20.700(a) (2012).  The Veteran is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he requests one.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2012).  The Veteran has indicated his desire to appear in person before the Board at the RO to present testimony in support of his appeal.  Therefore, the case is remanded for the Veteran to be scheduled for an in-person hearing at the RO before a Veterans Law Judge.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an in-person hearing at the RO with a Veterans Law Judge.  The RO should notify the Veteran and his representative of the date, time and place of the hearing.  After the hearing is conducted, or in the event the Veteran withdraws the hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


